Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Response to Amendment
Claims 27-32 are pending.
The previous rejection of claims 27-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant's amendment.
The previous rejection of claims 27-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (CHEM. COMMUN., 2003,2964-2965) is maintained in view of applicant's amendment.
The previous rejection of claims 27-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (CHEM. COMMUN., 2003,2964-2965) in view of in view of Peng et al. (US 7,105,051) is maintained in view of applicant's amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (CHEM. COMMUN., 2003, 2964-2965).
Regarding claims 27-31, Jang discloses a light emitting diode (OLED) comprising a plurality of 2-6-6 SCNs of the formula WYxZ(1-x), wherein W is a Group II element, Y and Z are different Group IV 
Jang does not disclose the SCNs are prepared by the claimed processes, in which octadecene is used as solvents. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985). In re Marosi 710 F.2d 799,218 USPQ289 (Fed. Cir. 1983). The claimed 2-6-6 SCNs appears to be the same or similar to that of the prior art, as described above, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Regarding claim 32, Jang discloses a light emitting diode (OLED) comprising an alloyed semiconductor nanocrystals (SCNs) as described above. Jang does not disclose the molar ratio of Group II element in the first solution to Group VI elements in the second solution is 2:1 as recited in the claim. However, Jang discloses the used amount of Se and S with respect to Cd was controlled and various ranges to effectively produce nanocrystals having different sizes and PL emission (pages 2964-2965). Therefore, it would have been obvious to one of ordinary skill in the art to have varied the molar ratio of Group II and Group VI elements in the process for producing the nanocrystals disclosed by Jang, .
Claims 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (CHEM. COMMUN., 2003, 2964-2965) in view of in view of Peng et al. (US 7,105,051).
Regarding claims 27-31, Jang discloses a light emitting diode (OLED) comprising a plurality of 2-6-6 SCNs of the formula WYxZ(1-x), wherein W is a Group II element, Y and Z are different Group IV elements, and 0<x<1 (an alloyed semiconductor nanocrystals (SCNs), wherein the alloyed SCNs comprises CdSeS having ratios of Se to S of 1:1.5, 1:3.2, 1:6.7and 1:10 (see the abstract, page 2964, right column and page 2965) and compositions of the reaction mixtures were 1:x:y (0.004≤x≤0.07, 0.5≤y≤5 (see Notes and references, page 2965)). Jang does not disclose the SCNs are prepared by the claimed processes, in which octadecene is used as solvents. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985). In re Marosi 710 F.2d 799,218 USPQ289 (Fed. Cir. 1983). The claimed 2-6-6 SCNs appears to be the same or similar to that of the prior art, as described above, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  Furthermore, using octadecene as a solvent in preparing SCNs nanocrystals is known in the art, as taught by Peng (see the abstract, col 1, In 28-31).  Peng also discloses using octadecene (ODE) as the only solvent in forming nanocrystals (see example 1) and thus octadecene concentration taught by Pend meets the limitation of at least 47% by volume of a Group II precursor solution.  Peng further teaches that using said solvent, the process of preparing SCNs 
Regarding claims 32, Jang does not appear to disclose the molar ratio of Group II element in the first solution to Group VI elements in the second solution is 2:1 as recited in the claim. However, Jang discloses the used amount of Se and S with respect to Cd was controlled and various ranges to effectively produce nanocrystals having different sizes and PL emission (pages 2964-2965). Therefore, it would have been obvious to one of ordinary skill in the art to have varied the molar ratio of Group II and Group VI elements in the process for producing the nanocrystals disclosed by Jang, to arrive at the claimed molar ratio of Cd : (Se+S) = 2:1, and the results would have been predictable. A person skilled in the art would have been motivated to do so to adjust the nanocrystals sizes and PL emissions, resulting in the desired optical properties of nanocrystals, as suggested by Jang (page 2965).
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. Applicant argues that the Office has not yet met its burden to establish prima facie obviousness for each claimed element.  Particularly, Applicant argues that the Office has not pointed to anything in the references that teach or suggest the claimed octadecene concentration. Nor has the Office shown or pointed to any teaching or suggestion that the cited references would recognize the octadecene content to be important.  At best, the Office has shown that Peng suggests non-coordinating solvents such as octadecene are cheaper alternatives to coordinating solvents. The Office has failed to establish a prima facie case showing the references teach or suggest any importance to the octadecene content or teach .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
11/20/2021